People v Romero (2020 NY Slip Op 04781)





People v Romero


2020 NY Slip Op 04781


Decided on August 26, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 26, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
SHERI S. ROMAN
JEFFREY A. COHEN
JOSEPH J. MALTESE, JJ.


2013-11083
 (Ind. No. 5598/11)

[*1]The People of the State of New York, respondent,
vRafael Romero, appellant.


Paul Skip Laisure, New York, NY (Sarah Vendzules of counsel), for appellant.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove and Gamaliel Marrero of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Kings County (Patricia DiMango, J. at plea; Ann Donnelly, J. at sentence), rendered January 30, 2013, convicting him of sexual abuse in the first degree and endangering the welfare of a child, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's contention that the Supreme Court failed to adequately inform him of the immigration consequences of his guilty plea is unpreserved for appellate review as he failed to raise the issue before the Supreme Court or move to withdraw his plea (see People v Pastor, 28 NY3d 1089, 1091; People v Peque, 22 NY3d 168, 182-183; People v Gustavo-Cano, 149 AD3d 1100, 1101; People v Tiburcio, 136 AD3d 584; People v Rodriguez, 115 AD3d 884). In any event, the defendant's contention is without merit (see People v Gustavo-Cano, 149 AD3d at 1101).
LEVENTHAL, J.P., ROMAN, COHEN and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court